Citation Nr: 1805340	
Decision Date: 01/26/18    Archive Date: 02/07/18

DOCKET NO.  11-00 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), in excess of 30 percent prior to May 16, 2015, and in excess of 70 percent as of May 16, 2015.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Gillian A. Flynn, Associate Counsel



INTRODUCTION

The Veteran had active duty from March 1969 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, that assigned a 30 percent rating for PTSD, effective July 6, 2009.  The Board remanded the matter in August 2013 for further development.  A June 2015 rating decision assigned a 70 percent rating for PTSD, effective May 16, 2015.  However, as that increase does not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  Prior to May 16, 2015, the Veteran's service-connected PTSD was manifested by occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as a depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, and recent events).

2.  As of May 16, 2015, the Veteran's service-connected PTSD is manifested by suicidal ideation, impairment of short and long term memory, flattened affect, chronic sleep impairment, weekly panic attacks, anxiety, depressed mood, and suspiciousness; these symptoms more nearly approximate occupational and social impairment with deficiencies in most areas such as family relations, judgment, thinking, or mood.

3.  The Veteran is unable to secure or follow a substantially gainful occupation due to service-connected disability.
CONCLUSIONS OF LAW

1.  The criteria for entitlement to a rating in excess of 30 percent for PTSD, prior to May 16, 2015, have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.21, 4.130, Diagnostic Code 9411 (2017).

2.  The criteria for entitlement to a rating in excess of 70 percent for PTSD, as of May 16, 2015, have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.21, 4.130, Diagnostic Code 9411 (2017).

3.  The criteria for TDIU have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.340, 4.1, 4.3, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2017).

The RO provided the Veteran notice with respect to the claims.  When service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been substantiated, thereby making 38 U.S.C. § 5103(a) notice no longer necessary because the purpose the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA's duty to assist includes helping claimants to obtain service medical records and other pertinent records, including private medical records.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c) (2017).  The claims file contains the Veteran's service medical records, private medical records, and VA medical records.  The duty to obtain relevant records is satisfied.  38 C.F.R. § 3.159(c) (2017).

VA's duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C. § 5103A (2012); 38 C.F.R. §§ 3.159(c)(4), 3.326(a) (2017); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  An adequate examination must consider the issue at hand and provide sufficient analysis for the Board to weigh that examination against others.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  A medical opinion is adequate when it is based on consideration of the veteran's prior medical history and examinations, and the final report describes the disability in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 121 (1991).  The Board finds that VA examinations provided are adequate.

All appropriate due process concerns have been satisfied.  38 C.F.R. § 3.103 (2017).  The Veteran has been provided the opportunity to present evidence and argument in support of the claims.  Additionally, in light of the performance of the requested examination, and the further adjudication of the appeal, the Board finds that there has been substantial compliance with the prior remand request.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141 (1999).

The Board is satisfied that all relevant facts have been adequately developed to the extent possible and that no further assistance is required to comply with the duty to assist.  Accordingly, the Board will proceed with a decision.

Increased Rating for PTSD

Disability ratings are determined by applying the criteria set forth in VA Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C. § 1155 (2012).  Ratings of a service-connected disability require review of the entire medical history regarding the disability.  38 C.F.R. §§ 4.1, 4.2 (2017).  If there is a question that arises as to which rating to apply, the higher ratings is assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2017).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and disability ratings are then combined in accordance with 38 C.F.R. § 4.25 (2017).  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2017).  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes.  However the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259 (1994).  The Board has reviewed the service medical records and all other evidence of record pertaining to the history of the Veteran's service-connected disabilities.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  38 C.F.R. §§ 4.1, 4.2 (2017); Schafrath v. Derwinski, 1 Vet. App. 589 (1991),

The regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21 (2017).  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Veteran's PTSD is rated pursuant to Diagnostic Code 9411.  The criteria for rating psychiatric disabilities other than eating disorders are set forth in a general rating formula.  38 C.F.R. § 4.130 (2017), General Rating Formula for Mental Disorders.

A 30 percent rating is assigned for occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as a depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, and recent events).

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

Ratings are assigned according to the manifestation of particular symptoms.  The use of the term "such as" in 38 C.F.R. § 4.130 indicates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  VA must consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (DSM).

Because of the symptom-driven nature of the General Rating Formula, a Veteran may qualify for a disability rating under 38 C.F.R. § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  The symptomatology should be the fact-finder's primary focus when deciding entitlement to each disability rating.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).

Effective August 4, 2014, VA amended the regulations for rating mental disorders by removing outdated references to DSM-IV.  The amendments replace those references with references to the recently updated "DSM-5."  As the Veteran's claim was certified to the Board prior to August 4, 2014, DSM-5 is not applicable to this case.  According to the DSM-5, clinicians do not typically assess GAF scores.  The DSM-5 introduction states that it was recommended that the GAF be dropped from DSM-5 for several reasons, including its conceptual lack of clarity (i.e., including symptoms, suicide risk, and disabilities in its descriptors) and questionable psychometrics in routine practice.  In reviewing the evidence of record, the Board will consider the assigned GAF score.  However, the Board is cognizant that GAF scores are not, in and of themselves, the dispositive element in rating a disability.  Rather, GAF scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  38 C.F.R. § 4.126 (a) (2017).

Reasonable doubt will be resolved in favor of the claimant when there is an approximate balance of positive and negative evidence.  When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Prior to May 16, 2015

The Veteran contends that his PTSD prior to May 16, 2015, was more severe than the assigned rating of 30 percent indicated.

At a December 2009 VA psychiatric examination, the Veteran appeared clean and casually dressed.  He was restless and tense.  His speech was spontaneous, rapid, clear, and coherent.  He was cooperative, friendly, and attentive toward the examiner.  He became somewhat agitated when he discussed his symptoms and recent triggers.  His mood was described as anxious, elated, expansive, and depressed.  His attention was intact, but he had mild to moderate difficulty with mental tests.  The Veteran reported intermittent problems with sleep, but slept approximately five to seven hours per night.  He sometimes had nightmares with the content of Vietnam.  He engaged in ritualistic behavior of checking the locks on his doors throughout the night.  He had panic attacks approximately three times per week.  He indicated he did not have suicidal or homicidal thoughts.  He had good impulse control and no violent behavior.  The examiner commented that the Veteran's mental status appeared unremarkable with the exception of nominal deficits in cognitive dexterity.  The Veteran had normal remote memory, moderately impaired recent memory, and normal immediate memory.  He had recurrent and intrusive distressing recollections of the stressor.  He had markedly diminished interest or participation in significant activities.  He had restricted affect.  He had irritability or outbursts of anger, difficulty concentrating, and hypervigilance.  He was irritable, short-tempered, angry, and had sleep disturbances and some impaired social and family relationships.  He was somewhat anxious at times.  Though mild, his symptoms were typical manifestations of PTSD.  He had found sublimatory outlets for anxiety and dysphoria and was satisfied with those volunteer activities.  There was not total occupational and social impairment due to PTSD.  There was not reduced reliability and productivity due to PTSD symptoms.  There was no occasional decrease in work efficient or intermittent periods of inability to perform occupations tasks due to PTSD.  The examiner opined that the PTSD symptoms were not severe enough to interfere with occupational and social functioning.

Relevant treatment report during this period are consistent with the findings of the VA examination.

According to a September 2011 VA medical record, the GAF score provided was 65.  A January 2011 VA medical record shows a GAF score of 57.  At the 2009 VA psychiatric examination, the GAF score was 62.  

While the Board recognizes that GAF scores are not the only standard in which to adjudicate the rating of a claim for PTSD, they may be a factor in determining the level of disability due to PTSD.  Richard v. Brown, 9 Vet. App. 266 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995); Evans v. West, 12 Vet. App. 22 (1998); Owens v. Brown, 7 Vet App. 429 (1995).  The Board finds the GAF scores have some probative value, in light of the evidence described above.  The Veteran's September 2011 GAF score of 65 and his December 2009 GAF score of 62 indicate a disability picture of mild symptoms such as depressed mood and mild insomnia or some difficulty in social and occupational functioning according to the DSM-IV criteria.  The January 2011 GAF score of 57 indicates a disability picture of moderate symptoms, such as a flat affect, circumstantial speech, occasional panic attacks, or moderate difficulty in social or occupational functioning, for example few friends and conflicts with peers or co-workers.  The narrative explanation of those scores most closely approximate a 30 percent rating criteria for PTSD.

Considering all the evidence of record, the Board finds that the Veteran's service-connected PTSD from July 6, 2009 to May 15, 2015 was manifested by symptoms similar to those contemplated in the criteria for a 30 percent rating pursuant to the General Rating Formula for Mental Disorders.  The Board finds that the evidence during this period does not show occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  While there was some impairment of memory, it did not rise to the level of retention of only highly learned material.  There were disturbances of motivation and mood, and some impairment in relationships.  However, the overall evidence does not show that the symptoms caused reduced reliability and productivity so as to warrant the assignment of a 50 percent rating.

Accordingly, as a preponderance of the evidence is against the claim for an increased rating for PTSD in excess of 30 percent prior to May 16, 2015, the claim must be denied.  38 U.S.C. § 5107 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As of May 16, 2015

The Veteran contends that his PTSD as of May 16, 2015, is more severe than the assigned disability rating of 70 percent, and that the symptoms more closely approximate a 100 percent rating. 

Medical evidence of record shows diagnoses of and treatment for PTSD.  Where it is not possible to distinguish the effects of a nonservice-connected disability from those of a service-connected disability, all symptoms will be attributed to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181 (1998).  There is no indication that it is possible to distinguish any symptoms of any other diagnoses from the symptoms from PTSD.  Accordingly, the Board has considered all of the pertinent symptoms described in the medical records in rating the Veteran's service-connected PTSD.

The Veteran's records largely consist of VA medical records for treatment of his PTSD, and several VA psychiatric examinations.  The Veteran's VA medical records from as early as 2003 note a diagnosis of PTSD.  The more recent records show the Veteran currently does not work, is divorced, and lives alone.  The Veteran has been found competent by VA to handle his own financial affairs.

The Veteran seeks a higher rating than 70 percent for service-connected PTSD as of May 16, 2015.  Under Diagnostic Code 9411, the next higher rating of 100 percent for PTSD is described as a condition with manifestations and symptoms that cause total occupational and social impairment.  The suggested symptoms include hallucinations, grossly inappropriate behavior and thinking, persistent danger of hurting one self and others, complete lack of personal hygiene, and disorientation of time and place.  A review of VA medical records, and psychiatric examinations and the Veteran's personal account of his own symptoms, shows a condition that does not amount to the severity described under a 100 percent rating.

According to the most recent VA medical record, dated December 31, 2015, the Veteran has occasional nightmares, flashbacks, intrusive thoughts, irritability, and hypervigilance.  A December 17, 2015, VA medical record notes no suicidal ideations or hallucinations.  According to the examiner, the Veteran was alert and oriented, with intact thought processes.  His speech was clear and coherent, although slightly pressured at times.  The Veteran's mood was normal, non-depressed, and reasonably positive.  His affect was congruent with his mood.  The examiner found that the Veteran's insight was good.  The examiner determined that the Veteran was at minimal risk for suicide.

According to a May 2015 VA examination, the Veteran had depressed mood; anxiety; suspiciousness; panic attacks that occurred weekly or less often; chronic sleep impairment; and impairment of short-and long-term memory, for example, retention of only highly learned material, while forgetting to complete tasks.  He had a flattened affect, difficulty in adapting to stressful circumstances, including work or a work like setting, and suicidal ideations.  According to the examiner, the Veteran's level of emotional distress related to service experiences had clearly lingered and heightened since he was last seen.  The Veteran had recurrent, involuntary, and intrusive distressing memories and dreams related to the traumatic events.  He had dissociative reactions or flashbacks.  There were marked psychological reactions and intense or prolonged psychological distress at exposure to cues of the traumatic events.  The Veteran tried to avoid the distressing memories or reminders of those distressing memories.  He had a persistent negative emotional state, markedly diminished interest or participation in significant activities, feelings of detachment or estrangement from others, and persistent inability to experience positive emotions.  He had irritable behavior and angry outbursts, hypervigilance, exaggerated startle response, problems with concentration, and sleep disturbance.  The symptoms caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  The Veteran lived alone and had few friends, all from AA.  He rode a motorcycle for fun, but was not in a club.  He had group treatment weekly and AA meetings three to four times per week.  The examiner opined that the Veteran had occupational and social impairment with deficiencies in most areas due to PTSD.

The examiner provided a June 2015 addendum stating that the Veteran was assessed as not incapable of employment, but had occupational and social impairment with deficiencies in most areas due to PTSD.

The Board finds that the manifestations and symptoms described above do not amount to a total occupational and social impairment to warrant a 100 percent rating and more closely approximate the current70 percent rating, which is warranted for a psychiatric disability causing deficiencies in most areas such as relationships, social interactions, work, judgment, and mood.

Although the Veteran does have some manifestations contemplated under the 100 percent rating criteria, when his disability picture is viewed as a whole, the Veteran's constellation of symptomatology is better approximated by those criteria outlined under the 70 percent rating.  Specifically, the records have always noted that the Veteran has been on time to visits and examinations, coherent, appropriately dressed and well-oriented to place and time.  While medical records show some short term memory loss, there is no evidence of severe memory loss as to his own relatives, occupations, or own name. 

Additionally, the Veteran has not expressed immediate suicidal ideations.  The Veteran had expressed homicidal ideations toward television and movie characters in the past, but had not expressed homicidal ideations toward real people.  Throughout the Veteran's medical and examinations of record, there was consistently no indication of suicidal or homicidal plans, although he had some suicidal ideation at the most recent examination.  Furthermore, VA medical records throughout the appeals period have not recorded the Veteran reporting any hallucinations or delusions, or any grossly inappropriate behavior.

Considering all the evidence of record, the Board finds that the Veteran's service-connected PTSD has not met the criteria for a 100 percent rating pursuant to the General Rating Formula for Mental Disorders as total occupational and social impairment due to PTSD is not shown.

Accordingly, as the preponderance of the evidence is against the claim for an increased rating for PTSD in excess of 70 percent as of May 16, 2015, the claim must be denied.  38 U.S.C. § 5107 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

TDIU

TDIU requires impairment so severe that it is impossible for the average person to obtain and maintain a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by disabilities that are not service connected.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2017).  The critical inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).

If there is only one service-connected disability, it must be rated 60 percent or more.  If there are two or more service-connected disabilities, at least one must be rated 40 percent or more with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2017).

The Veteran meets the percentage requirement for consideration for TDIU.  38 C.F.R. § 4.16(a) (2017).  The Board finds that the evidence of record is at least evenly balanced as to whether the Veteran is precluded from obtaining and maintaining a substantially gainful occupation consistent with his education and work experience as a result of his service-connected disabilities.

The Veteran has been out of work since 2005, and is currently unemployed.  As the Veteran has a rating of 70 percent for PTSD, he meets the percentage requirement for the schedular criteria for TDIU.  38 C.F.R. § 4.16(a) (2017).  The Veterans has also established service connection for bilateral hearing loss, rated 20 percent, and has a combined service-connected disability rating of 80 percent.

The Board finds that the evidence of record supports a finding that the Veteran is precluded from obtaining and maintaining a substantially gainful occupation consistent with his education and work experience as a result of his service-connected disabilities.

The Veteran, through his representative, has asserted that, although he retired in 2005, he could no longer work due to the service-connected disabilities.  According to a January 2011 VA examination report, the Veteran stated that he retired from his last job because of PTSD.

In addition, a January 2016 lay statement submitted by Alan R. Rothfuss, Jr., Business Representative/Financial Secretary of International Union of Elevator Constructors Local 27, in support of the Veteran's claim, indicated that he was unemployable in the elevator industry due to service-connected disabilities.

The Board has evaluated the Veteran's work experience, training, and service-connected disabilities and finds that it is at least as likely as not that his service-connected mental disorder and hearing loss make him unable to secure or follow a substantially gainful occupation.

Therefore, the Board finds that in viewing the totality of the Veteran's disabilities, to include lay statements and VA examinations, the Veteran's service-connected disabilities prevent him from obtaining and retaining gainful employment.  Resolving reasonable doubt in favor of the Veteran, the Board finds that entitlement to TDIU is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).


ORDER

Entitlement to a rating in excess of 30 percent for PTSD prior to May 16, 2015, is denied.

Entitlement to a rating in excess of 70 percent for PTSD as of May 16, 2015, is denied.

Entitlement to TDIU is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


